Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 1 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 2 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 3 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 4 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 5 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 6 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 7 of 8
Case 2:20-ap-01150-BR   Doc 1 Filed 07/07/20 Entered 07/07/20 13:28:20   Desc
                        Main Document     Page 8 of 8
